Citation Nr: 1214519	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  07-15 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and chemical dependency.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

The Veteran had active service from October 1968 to July 1972.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In March 2010, the Board denied the claim addressed in this decision.  

The Veteran appealed the March 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2011, the Court issued a Memorandum Decision which vacated the Board's decision.  The claim now returns to the Board.  

The Veteran testified at a personal hearing before the RO regarding the claim on appeal in April 2007.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a November 2010 Decision, the Court directs VA to afford the Veteran VA medical examination and obtain opinion as to the etiology of the Veteran's current psychiatric disorder(s), with an emphasis on causal relationship with service.  The Board notes that the Court did not direct VA to conduct verification of the stressors to which the Veteran attributed his current psychiatric disorder(s), but the Court's Decision leaves little doubt that, if VA fails to conduct stressor development and does not grant the claim, the Court will closely examine whether the duty to assist the Veteran has been met.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Board notes that the provisions relating to the establishment of service connection for PTSD, found at 38 C.F.R. § 3.304(f), were amended during the pendency of this claim.  Under the amended version of the regulation, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  The Veteran has not initially contended that he was in combat, but he must be afforded an opportunity to describe whether the ship he was on was subject to circumstances involving "fear of hostile military or terrorist activity."  

In the amended regulation, "fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  The RO should apply this new regulation to the instant claim, if applicable. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to describe any stressors or incidents of service that the Veteran believes may be linked to the development of his current psychiatric disorders.  Ask the Veteran to identify the year, month, approximate date, or season in which the USS CHIPOLA encountered a typhoon in the Bering Sea, and to provide any information the Veteran has which might assist to verify any other non-combat stressor.  

2.  Request the Veteran's VA treatment records from February 2008 to the present which reflect treatment of a psychiatric disorder.  Associate those records with the Veteran's claims file or virtual file.  

3.  Afford the Veteran an opportunity to provide any non-VA clinical or non-clinical records of any type which might assist him to establish his claim.  Explain that records proximate to his service discharge would be the most persuasive evidence.  

4.  Request the ship history for the USS CHIPOLA during the period of the Veteran Veteran's assignment to that ship from January 1969 to January 1972.  Conduct any indicated development which may assist to verify the Veteran's non-combat stressors, including the allegation that a sailor jumped overboard, and that the body was not recovered, while the Veteran was on the USS CHIPOLA, that the ship encountered a typhoon while in the Bering Sea, and that the ship carried body bags.  Review the relevant ship history, and request deck logs, if information provided by the Veteran or by the ship identifies a searchable time period relevant to a described stressor.  Note the previously-provided information regarding the dates the USS CHIPOLA was in the waters off Vietnam.

5.   Prepare a summary of the confirmed incidents of service that the Veteran contends resulted in his current psychiatric disorders, to include the confirmed motorcycle accident in service (1972).

6.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with an examination to ascertain the origins or etiology of his psychiatric disability.  The claims folders are to be provided to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the claims folders.  After a review of the claims folders, including the available service treatment records and post-service clinical records, and an examination of the Veteran, the examiner should assign a diagnosis for each psychiatric disorder present.  The examiner should provide answers to the following questions: 

	Is it at least as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric disability, to include PTSD and/or an anxiety disorder and chemical dependency, which is causally related to or was aggravated during his military service?  

The examiner should discuss the Veteran's confirmed in service-stressors and those claimed in-service stressors which are consistent with the places, types, and circumstances of service which may be satisfactorily established by lay testimony under the revised regulation governing claims for service connection for PTSD, as part of the response to the opinion requested above, and provide a rationale for the opinion as to whether a confirmed stressor or stressors, or claimed stressors which are medically related to the Veteran's fear of hostile military or terrorist activity, are causally related to a current psychiatric disorder.  

In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More than likely" and "as likely as not" support the contended causal relationship; "less than likely" weighs against the claim. 

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2011). 

7.  Thereafter, readjudicate the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD and/or anxiety and chemical dependency.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. Barnard.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

